DETAILED ACTION
	This is in response to the amendment filed on October 18th 2021.

Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive.  Applicant argues the combination of Dictos and Kumar renders Dictos unsatisfactory for its intended purpose because Dictos execute events on the same level independently and the combination would create dependent events (pg. 11-12).  This is not persuasive.  As previously explained, Dictos would still function to process events ordered in a tree structure with the multiple dependencies (i.e. polyarchical tree) taught by Kumar using resources until all events have been evaluated, Dictos simply teaches that additional resources (i.e. separate threads) may be assigned (see paragraph 16).  It is well-known in the art that independent threads may wait for execution results from other threads/processes.  Furthermore, the mere fact that dependencies exist in a polyarchical tree does not render Dictos unsatisfactory for its intended purpose.  Cited in the pertinent art section, Cho explicitly teaches that independent directed acyclic graphs (section II) and specifically node-independence (section III) can exist.  Thus Dictos would not be rendered unsatisfactory for its intended purpose when modified to process events organized in a polytree queue, because such a structure could still be “independent”.

Applicant also argues (pg. 13-14) that the combination does not teach promoting a child node to a root level only after execution of all parent nodes.  This is also not persuasive.  Applicant seems to acknowledge that para 37 of Woolf teaches promoting a child to parent but dismisses this as merely a fleeting mention, or a function of the independent parent node configuration with respect to Dictos (pg. 13).  This is not persuasive.  Para 37 explicitly states .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8-10, 18-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dictos et al. US 2014/0282585 A1 in view of Kumar et al. US 2010/0324948 A1 and Woolf US 2016/0103828 A1.

Regarding claim 1, Dictos discloses: a system comprising a memory and a processor coupled to the memory (paragraph 33) configured to:
receive data from a plurality of client devices, the data being indicative of actions associated with a shared resource accessible by the plurality of client devices (paragraph 22);

execute the nodes in the polytree queue to synchronize the data from the plurality of client devices with the shared resource (the purpose of Dictos is to perform synchronization – see abstract, paragraphs 13, 22-24), wherein root level nodes are scheduled for immediate concurrent execution with each other, and execution of child nodes is delayed until parent nodes of an associated child node are executed (parents/roots are operated first – paragraph 35, and parallel processing – paragraphs 34 and 40).

Dictos does not explicitly disclose a tree structure in which root level nodes form branches of the tree structure and are located on a same level in the tree structure as parent nodes, and wherein at least one child node depends from multiple parent nodes.  But this is taught by Kumar (paragraph 42) as a polyarchical tree that permits a node to depend from a plurality of other nodes (i.e. each child node can refer to a plurality of parent nodes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dictos with the “polytree” structure taught by Kumar so that child nodes could depend from a plurality of parent nodes.  Kumar teaches this allows for a workflow analyzer to track completion of multiple dependent tasks (paragraph 47).



Regarding claims 8, 10 and 19, Dictos discloses analyze dependent actions and, in response to a determination that a dependent action being inserted into the polytree queue can be combined with an action of a parent node, collapses the dependent action into the parent node (flatten – paragraph 41-46).

Regarding claim 9, it is a method claim that corresponds to the system of claim 1; therefore, it is rejected for the same reasons given above.

Regarding claim 18, it is a non-transitory computer readable medium claim that corresponds to the system of claim 1; therefore, it is rejected for the same reasons.

	Regarding claims 21-23, Dictos discloses wherein inserting a child node includes examination of different branches of the tree structure to identify a dependency and insert the child node into branches in which a dependency exists (evaluate received events/nodes and determine hierarchy/dependency in  – see paragraph 34).

Allowable Subject Matter
Claims 2-3, 5-7, 11-12, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 5 and 14 recite features that when combined with their parent claims, distinguish over the art when considered as a whole.  Claims 2, 11 and 20 recite using priority to order node processing, while this is generally known in the art (see pertinent art), the claims recite a specific way of using node prioritization combined with child promotion that when combined with the independent claims, distinguish over the prior art.  Claims 3, 6-7, 12 and 15-16 are allowable based on their dependency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cho et al. “Resilient Multipath Routing With Independent Directed Acyclic Graphs” 2010 IEEE Intl Conference on Communications, pg. 1-5.
Widmer et al. US 7,283,472 B2 discloses using priority to process nodes in a tree structure (abstract).
	Ferdinand et al. US 2013/0346274 A1 discloses a dependency tree that allows parent nodes to share children, “i.e. child may have multiple parents” (paragraph 236).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






(571) 270-1975